DETAILED ACTION
 	Claims 1-4 and 6, 8-15,17 and 19-21 are pending, claims 5,7,16 and 18 have been cancelled. This action is in response to the amendment filed 4/26/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, Figures 6A-7 in the reply filed on 4/24/2020 was acknowledged. Claims 10-13 are directed to Species III having the cushion 80 see Figure 8, which is a non-elected invention, thereby claims 10-13 remain withdrawn.
Response to Arguments
Applicant’s arguments,  filed 4/26/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn, but they are not persuasive. 
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection in view of Schmitt et al. and Hirata does not rely on these references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Since applicant’s amendment necessitated the new grounds for rejection this action has been made Final.


Claim Objections
Claim 1 is objected to because of the following informalities:  “along axial direction” should be - -along an axial direction - -.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boddy (US 20070056644) in view of Schmitt et al.  (US 5120115) and further in view of Hirata (US 5150574).
Regarding claim 1, Boddy disclose a hydraulic valve (10) for dampening pressure spikes, comprising: a spool (36) configured to move axially inside the hydraulic valve;
a sleeve (30) configured to at least partially house the spool, wherein a location of the spool with respect to the sleeve determines a flow of a working fluid through the hydraulic valve; and 
a viscous damper (70) at least partially housed inside an opening (54) in the spool, wherein a viscous friction (oil can flow from 58 into 54, and therefore a viscous friction can be within 54 and therefor is between the damper and opening) between the viscous damper and the opening in the spool slows a motion of the spool.  Boddy, discloses the viscous damper (70) is generally round.

 Boddy further discloses the viscous damper includes a self-centering (the radius at the bottom of 70) feature configured to align the viscous damper with an axial direction of the spool and that the self-centering feature comprises a round end (the end radius at bottom of 70) seated against a surface of an end cap (72), wherein a viscous friction between the viscous damper and the opening in the spool slows a motion of the spool (para.0023).

Boddy is silent to having that the self-centering round end is seated against a correspondingly shaped round end surface of the end cap, and the viscous damper 

Firstly, 
Schmitt et al. discloses the use of a reciprocating hydraulic device that teaches a self-centering round end (28, see Fig. 2) being seated against a correspondingly round end shaped surface (at 27) of an end cap (10,29).  
	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a correspondingly round end shaped surface as taught by Schmitt et al.  into the device of Boddy to have the self-centering round end is seated against a correspondingly round end shaped surface of an end cap, in order to provide centering between the two connecting parts (Schmitt et al. (col. 6, lns. 66-68).
Secondly,
Hirata discloses a solenoid valve that teaches the use of a viscous damper (33, dowel pin, see Fig. 1)  includes at least one axial non-circumferential groove partially extending “along axial direction” (multiple grooves are shown extending partially along the damper/pin 33) of the viscous damper thus increasing a clearance between the viscous damper and the opening in the spool wherein an entire length of the groove is parallel with a main longitudinal center axis of the valve (as shown in Fig. 1 the grooves have an entire length parallel with a main longitudinal center axis of the valve).


Regarding claim 2, Boddy a pressure of a pilot fluid (the fluid entering 58 is considered as pilot fluid) between the viscous damper and the opening in the spool slows the motion of the spool.  
  	Regarding claim 8, Boddy discloses a bias spring (80) configured to bias the spool.  
 	Regarding method claims 14, and 15, the device shown by Boddy, Schmitt et al.  and Hirata will perform the methods as recited in claims 14,15, during normal operational use of the device.




Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boddy (US 20070056644) in view of Schmitt et al.  (US 5120115) and Hirata (US 5150574) and further in view of Donders (US 2009/0101216).
Regarding claim 6, Boddy, Schmitt et al.  and Hirata have disclosed all of the features of the claimed invention although is silent to having that the viscous damper includes a plurality of radial grooves configured to center the viscous damper within the opening in the spool.  
Donders teaches the use of viscous damper includes a plurality of radial grooves (the grooves of 59 see Fig. 2 and 3) configured to center the viscous damper within the opening in the spool.  
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ radial grooves as taught by Donders into the device of Boddy in the combined device of Boddy, Schmitt et al.  and Hirata to have the viscous damper includes a plurality of radial grooves configured to center the viscous damper within the opening in the spool, in order to avoid wear resulting from percussive stressing of the stops (Donders, para.0037), as is old and well known in the valve art to utilize grooves to create a layer of fluid between a bore and inner reciprocating component.
 	Regarding method claim 17, the device shown by Boddy, Schmitt et al.  and Hirata combined with Donders will perform the methods as recited in claim 17, during normal operational use of the device.

Claims 1-4, 8, 14,15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 5113894) in view of Masclet (US 3949645) and further in view of Schmitt et al.  (US 5120115) and further in view of Hirata (US 5150574).
Regarding claim 1, Yoshida disclose a hydraulic valve for dampening pressure spikes, comprising: a spool (26) configured to move axially inside the hydraulic valve;
and 
a viscous damper (31) at least partially housed inside an opening (32) in the spool, wherein a viscous friction (oil can flow from 28 into 30/33, from the openings 37-39, and therefore a viscous friction can be within 30,33 and therefor is between the damper and opening, col. 3, lns.53-55) between the viscous damper and the opening in the spool slows a motion of the spool, 
wherein the viscous damper comprises a self-centering feature (the mating outer diameter of 31 which fits closely within the spool bore 30,32) configured to align the viscous damper with an axial direction of the spool, 
and the self-centering feature comprises an end (the rightmost or left most surfaces of 31 abutting the un-numbered threaded caps) seated against correspondingly end shaped surface of an end cap (the threaded end caps),
however is silent to having a sleeve configured to at least partially house the spool, wherein a location of the spool with respect to the sleeve determines a flow of a working fluid through the hydraulic valve, and 
is silent to having, the self-centering feature comprises a round end seated against correspondingly round end shaped surface of an end cap,

Firstly, 
Masclet teaches the use of a sleeve (50 with exterior seals) configured to at least partially house the spool, wherein a location of the spool with respect to the sleeve determines a flow of a working fluid through the hydraulic valve.
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a sleeve with seals as taught by Masclet into the device of Yoshida to have a sleeve configured to at least partially house the spool, wherein a location of the spool with respect to the sleeve determines a flow of a working fluid through the hydraulic valve, in order to create a reduced leakage connection between the housing and the spool, as is old and well known in the valve art (leakage between spools and housing are old and notoriously known in the art, the use of orings is old and well known in the art to reduce/nearly eliminate leakage between connections).
 	Secondly, 
 	Schmitt et al. discloses the use of a reciprocating hydraulic device that teaches a self-centering round end (28, see Fig. 2) being seated against a correspondingly round end shaped surface (at 27) of an end cap (10,29).  
	It would have been obvious to one having ordinary skill in the art before the 


Thirdly,
Hirata discloses a solenoid valve that teaches the use of a viscous damper (33, dowel pin, see Fig. 1)  includes at least one axial non-circumferential groove partially extending “along axial direction” (multiple grooves are shown extending partially along the damper/pin 33) of the viscous damper thus increasing a clearance between the viscous damper and the opening in the spool wherein an entire length of the groove is parallel with a main longitudinal center axis of the valve (as shown in Fig. 1 the grooves have an entire length parallel with a main longitudinal center axis of the valve).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ at least one axial groove as taught by Hirata into the dampening pin of Yoshida in the combined device of Yoshida, Masclet and Schmitt et al. to have the viscous damper includes at least one axial non-circumferential groove partially extending “along axial direction” of the viscous damper thus increasing a clearance between the viscous damper and the opening in the spool wherein an entire length of the groove is parallel with a main longitudinal center axis of the valve, in order to create a certain path for leakage to occur with the damper and thereby maintaining a dampening effect, as is old and well known in the valve art.

 	Regarding claim 3, Yoshida disclose the viscous damper is a first viscous damper (the left end of the spool at 28,31) and the opening is a first opening at a first side of the spool, the hydraulic valve further comprising a second viscous damper (the right end of the spool at 29,31) at least partially housed inside a second opening at a second side of the spool, wherein the second side of the spool is opposite from the first side of the spool, and wherein the viscous friction between the second viscous damper and the second opening in the spool slows the motion of the spool. 
 
Regarding claim 4, Yoshida disclose wherein the hydraulic valve comprises a first port (22) in a fluid communication with a first end user (C1= 6 -1 at 5) and a second port (23) in the fluid communication with a second end user (C2= 6-2 at 5), wherein in a first position (see Fig. 1) of the spool, the C1 and the C2 are connected to a working fluid in a de-energized state, wherein in a second position (second position “II”, col. 1, lns. 28-34, where valve 2 is switched to the right and port 22 connects with tank 9, see Fig. 5) of the spool the C1 is connected to the working fluid in the de-energized state and the C2 is connected to the working fluid in an energized state, and wherein in a third position (First position “I”, col. 1, lns. 28-34,col. 3,lns. 55-col4,lns.6), where the high pressure is in the ) of the spool the C1 (line 3 port 23) is connected to the working fluid in the energized state and the C2 is connected to the working fluid in the de-energized state.  

Regarding method claims 14,15, and 19-21, the device shown by Yoshida, Masclet, and Schmitt et al. and Hirata will perform the methods as recited in claims 14,15, and 19-21, during normal operational use of the device. Regarding claim 19, Yoshida discloses a first damper at 28/31 with an opening 30 and a second damper 29/31 with an opening 30. Regarding claim 21, Yoshida discloses springs 27 on both sides of the spool for biasing the spool.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 5113894) in view of Masclet (US 3949645), Schmitt et al.  (US 5120115), Hirata (US 5150574) and further in view of Donders (US 2009/0101216).
Regarding claim 6, Yoshida, Masclet, Schmitt et al.  and Hirata have disclosed all of the features of the claimed invention although is silent to having that the viscous damper includes a plurality of radial grooves configured to center the viscous damper within the opening in the spool.  
Donders teaches the use of viscous damper includes a plurality of radial grooves (the grooves of 59 see Fig. 2 and 3) configured to center the viscous damper within the opening in the spool.  
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ radial grooves as taught by Donders into the device of Yoshida in the combined device of Yoshida, Masclet, Schmitt et al.  and Hirata to have the viscous damper includes a plurality of radial grooves 
 	Regarding method claim 17, the device shown by Yoshida, Masclet, Schmitt et al.  and Hirata combined with Donders will perform the methods as recited in claim 17, during normal operational use of the device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boddy (US 20070056644) in view of Schmitt et al.  (US 5120115) and Hirata (US 5150574) and further in view of Pfuhl et al. (US 5617895).
Boddy, Schmitt et al. and Hirata have disclosed all of the features of the claimed invention although are silent to having the sleeve comprises a scalloped opening configured to engage with a cooperating opening in the spool by a narrow side of the scalloped opening that limits a flow of the working fluid.  
Pfuhl et al. teach the use of a scalloped opening (41 having the radial hole portion, see Fig. 3) configured to engage with a cooperating opening in the spool (col. 4,lns. 26-46) by a narrow side (36) of the scalloped opening that limits a flow of the working fluid.  
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute scalloped openings as taught by Pfuhl et al. for the control openings of Boddy, in the combined device of Boddy, Schmitt et al. and Hirata,  to have a scalloped opening configured to engage with a cooperating opening in the spool by a narrow side of the scalloped opening that limits a .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 5113894) in view of Masclet (US 3949645), Schmitt et al.  (US 5120115) and Hirata (US 5150574), and further in view of Pfuhl et al. (US 5617895).
Yoshida, Masclet, Schmitt et al. and Hirata have disclosed all of the features of the claimed invention although are silent to having the sleeve comprises a scalloped opening configured to engage with a cooperating opening in the spool by a narrow side of the scalloped opening that limits a flow of the working fluid.  
Pfuhl et al. teach the use of a scalloped opening (41 having the radial hole portion, see Fig. 3) configured to engage with a cooperating opening in the spool (col. 4, lns. 26-46) by a narrow side (36) of the scalloped opening that limits a flow of the working fluid.  
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute scalloped openings as taught by Pfuhl et al. for the control openings of the combined device of Yoshida, Masclet, Schmitt et al. and Hirata to have a scalloped opening configured to engage with a cooperating opening in the spool by a narrow side of the scalloped opening that limits a flow of the working fluid, in order to have different flow geometries which can be achieved at the outlet control edges whereby the control valve is more adaptable to different applications (Pfuhl et al.,col. 2, lns. 58-61).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753